CATES, Judge.
December 15, 1966, Barnes filed here an original petition for mandamus. The writ he seeks would issue to the Jackson Circuit Court to compel a hearing on coram nobis.
This latter writ was sought, it is averred, October 7, 1966. Barnes seeks post conviction review of a second degree murder conviction of September 22, 1965, which carried a fifteen year prison term.
By analogy to Code 1940, T. 7, § 248, the State has thirty days to demur to or answer the coram nobis complaint. Thus, a period of a scant five weeks past this time1 does not exhibit prima facie a need for the compulsory writ of mandamus.
 Barnes’s coram nobis action does not either by statute or precedent merit a preferred standing on the trial court’s docket. Barnes’s original conviction was intended to dispose of the charge in the indictment. Hence, when his right to direct review has gone by, he is cast only upon extraordinary remedies.
The petition is
Denied.

. Calculated from last date for answering.